                                         Case 5:17-cv-00220-LHK Document 1121 Filed 01/04/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER RE HIGH PRIORITY
                                                                                             OBJECTIONS FOR JANUARY 7, 2019
                                  14             v.
                                                                                             Re: Dkt. Nos. 1103, 1105
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          Before the Court are the Federal Trade Commission’s (“FTC”) high priority objections

                                  19   (“HPO”) and responses, ECF No. 1103, and Qualcomm Inc.’s (“Qualcomm”) HPOs and

                                  20   responses, ECF No. 1105, for January 7, 2019, day 2 of the trial.

                                  21          The Court reminds the parties that each HPO should specifically identify the document or

                                  22   witness testimony to which the parties object. Any HPO pertaining to an exhibit should identify

                                  23   the testifying witness through which a party will seek to introduce the exhibit.

                                  24          Having considered the parties’ briefs, the relevant law, the Federal Rules of Evidence, the

                                  25   record in this case, and balancing the factors set forth in Federal Rule of Evidence 403, the Court

                                  26   Rules as follows:

                                  27

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 7, 2019
                                         Case 5:17-cv-00220-LHK Document 1121 Filed 01/04/19 Page 2 of 2



                                        HPO                     Designation                    Ruling
                                   1
                                        FTC HPO #1              Hong, 80:25-81:1, 81:4-6       SUSTAINED.
                                   2
                                        FTC HPO #1              Hong, 98:3-18                  SUSTAINED.
                                   3    FTC HPO #1              Hong, 137:25-138:3             SUSTAINED.
                                   4    FTC HPO #1              Hong, 138:21-139:6             SUSTAINED.
                                        FTC HPO #1              Hong, 140:6-8                  SUSTAINED.
                                   5
                                        FTC HPO #1              140:14-16                      SUSTAINED.
                                   6
                                        FTC HPO #2              QX9233                         SUSTAINED.
                                   7
                                        FTC HPO #3              CX9252                         SUSTAINED.
                                   8

                                   9    FTC HPO #4              QX9233                         OVERRULED AS MOOT PER
                                                                                               RULING ON FTC HPO #2.
                                  10
                                        FTC HPO #5              QX9308                         SUSTAINED.
                                  11

                                  12    Qualcomm HPO # 1        Davis, 240:7-9                 OVERRULED.
Northern District of California
 United States District Court




                                        Qualcomm HPO # 2        Davis, 260:12-261:19           OVERRULED.
                                  13
                                        Qualcomm HPO # 3        Davis, 254:21-255:24           OVERRULED.
                                  14    Qualcomm HPO # 3        Davis, 266:1-8                 OVERRULED.
                                  15    Qualcomm HPO #4         Hong, 139:23-140:5             OVERRULED.
                                  16    Qualcomm HPO #4         Hong, 173:7-10                 OVERRULED.
                                        Qualcomm HPO #5         CX2612A                        SUSTAINED.
                                  17
                                        Qualcomm HPO #5         161:6-13                       SUSTAINED.
                                  18    Qualcomm HPO #5         161:14-162:24                  OVERRULED.
                                  19    Qualcomm HPO #6         CX3549                         SUSTAINED.
                                  20   IT IS SO ORDERED.
                                  21   Dated: January 4, 2019
                                  22                                              ______________________________________
                                  23                                              LUCY H. KOH
                                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28                                                 2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 7, 2019
